DETAILED ACTION
This action is responsive to the Applicant’s response filed on February 10, 2022. 
On December 10, 2021, the Examiner issued an Ex Parte Quayle Action.  The Examiner determines that the Applicant’s February 10, 2022 corrects the issues set forth therein. 
As set forth below, claims 14-251 are allowed. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,228,733 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant’s Response
	As set forth in the Applicant’s response, the Applicant has amended the specification by added “more than one reissue application has been filed” as well as corrected the formatting of the claims by underlining all new claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner notes that the closes prior art of record is based on the teachings of So (US Patent 2006/0133125) and Kito (US Patent Pub. 2007/0252201).  The Examiner notes that claim 14 is directed to a reading method for a semiconductor memory.  
As set forth in the claim, the reading method comprises applying a first read voltage for reading first level data to the first conductive layer when a first storage portion which is disposed between the first conductive later and the semiconductive column is selected, applying a second read voltage for reading the first level data to the second conducive layer when a storage portion which is disposed between the second conductive layer and the semiconductor layer is selected and applying a third read voltage for reading the first level data to the third conductive layer when a third storage portion which is disposed between the third conductive layer and the semiconductive column is selected.  
With respect to the read voltage the claim requires the third read voltage to be larger than the second and the second to be larger than the first read voltage.  
The claim further requires a third diameter of the claimed semiconductor surrounded by the third storage portion is larger than a second diameter of the semiconductor column surround by the second storage portion and where the second diameter of the semiconductor column is larger than  a first diameter of the semiconductor column surrounded by the first storage portion.  
The Examiner notes that the teachings set forth with respect to So is directed to a three dimensional memory array structure with at least a first, second and third word lines. So discloses that it was known to apply a different voltages because of a memory cells location along the bit line. Although, So discloses that different voltages based on location, So and the other prior art of record in combination, do not disclose the relationship between the diameter of the semiconductor column and the corresponding applied voltage as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:
/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Claims 14-25, will be renumbered to claims 13-24 respectively.